Case 2:18-cv-10506-JAK-KES Document 47 Filed 02/18/21 Page 1 of 1 Page ID #:4370



   1
   2
   3
   4
                                                                       O
   5
   6
   7
   8                         UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
   9
  10    RICHARD SCOTT BROOKS,                        Case No. 2:18-cv-10506-JAK-KES
  11                Petitioner,
  12          v.                                  ORDER ACCEPTING FINAL REPORT
                                                   AND RECOMMENDATION OF U.S.
  13    SCOTT FREUNHEIM, et al.,                        MAGISTRATE JUDGE
  14                Respondent.
  15
  16
  17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition (Dkt. 1), the
  18   other records on file herein, and the Final Report and Recommendation of the U.S.
  19   Magistrate Judge (Dkt. 46). Further, the Court has engaged in a de novo review of
  20   those portions of the original Report and Recommendation (Dkt. 44) to which
  21   objections (Dkt. 45) have been made. The Court accepts the report, findings, and
  22   recommendations of the Magistrate Judge.
  23         IT IS THEREFORE ORDERED that Judgment be entered denying the
  24   Petition and dismissing this action with prejudice.
  25
  26           February 18, 2021
       DATED: ___________________             ____________________________________
  27                                          John A. Kronstadt
                                              UNITED STATES DISTRICT JUDGE
  28
